Exhibit 10.2





(MAXYGEN LOGO) [f42643f4264300.gif]
515 Galveston Drive
Redwood City, CA 94063
650.298.5300 Main
650.298.5481 Fax


May 12, 2008
Waverley Associates, Inc.
P.O. Box 2088
Menlo Park, CA 94026
Attn: Isaac Stein

     
Re:
  Amendment of Consulting Agreement

Dear Isaac:
     This will confirm the agreement of Maxygen, Inc. (the “Company”) and
Waverley Associates, Inc. (“Waverley”) to amend that certain Consulting
Agreement, effective April 1, 2006 (the “Agreement”), between the Company and
Waverley. All capitalized terms under this letter amendment shall have the same
meanings as those ascribed in the Agreement.
     The Company and Waverley hereby amend the Agreement as follows:
1. Section 3 of the Agreement is hereby amended in its entirety to read as
follows:
     “3. Term and Termination.
     3.1 The term of this Agreement will begin on the Effective Date and will
continue in full force and effect for a period of twenty-four (24) months. This
Agreement shall thereafter be automatically renewed for successive twelve
(12) month terms, unless otherwise terminated (and/or extended) as provided in
Sections 3.2 or 3.3 below (the “Term”).
     3.2 Either party may terminate this Agreement due to a material breach of
this Agreement by the other party, which breach is not cured within sixty
(60) days after written notice of such breach is provided by the non-breaching
party to the breaching party.
     3.3 Either party may terminate this Agreement for any reason or no reason
with twenty-four (24) months prior written notice of termination to the other
party. For avoidance of doubt, in the event of such notice of termination is
delivered by either party, this Agreement shall terminate twenty-four
(24) months after the date of such notice and the automatic renewal of this
Agreement pursuant to Section 3.1 shall no longer be effective.”

 



--------------------------------------------------------------------------------



 



2. Except as expressly provided in this letter amendment, all terms and
conditions of the Agreement shall remain unchanged, and during the successive
term(s) of the Agreement the Consultant will continue to provide consulting
services to the Company and its affiliates in accordance with such terms and
conditions. This letter amendment replaces and supersedes in its entirety the
letter amendment, dated December 10, 2007, between the Company and Waverley.

            Yours sincerely,
      /s/ Louis Lange
      Louis Lange      Chairman of Maxygen
Compensation Committee     

UNDERSTOOD AND AGREED
BY WAVERLEY ASSOCIATES, INC.
Signature: /s/ Isaac Stein                         
Date: 5-27-08

 